           Case 1:20-cr-00181-DAD-BAM Document 40 Filed 01/19/21 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00181-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   DILLON JOHNSON,                                    DATE: January 27, 2021
                                                        TIME: 1:00 p.m.
15                               Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for STATUS CONFERENCE on January 27, 2021. On April 17, 2020, this

18 Court issued General Order 617, which suspends all jury trials in the Eastern District of California

19 scheduled to commence before June 15, 2020, and allows district judges to continue all criminal matters

20 to a date after June 1. This, previous, and subsequent General Orders (including most recently GO 628)
21 were entered to address public health concerns related to COVID-19.

22          Although the General Orders address the district-wide health concern, the Supreme Court has

23 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

24 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

25 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

26 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
27 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

28 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00181-DAD-BAM Document 40 Filed 01/19/21 Page 2 of 4


 1 or in writing”).

 2          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 3 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 4 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 5 the ends of justice served by taking such action outweigh the best interest of the public and the

 6 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 7 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 8 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 9 the defendant in a speedy trial.” Id.
10          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

11 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

12 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

13 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

14 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

15 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

16 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

17 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

18 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

19          In light of the societal context created by the foregoing, this Court should consider the following

20 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
21 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

22 for the STATUS CONFERENCE. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting

23 any pretrial continuance must be “specifically limited in time”).

24                                                 STIPULATION

25          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

26 through defendant’s counsel of record, hereby stipulate as follows:
27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00181-DAD-BAM Document 40 Filed 01/19/21 Page 3 of 4


 1          1.      By previous order, this matter was set for status on January 27, 2021.

 2          2.      By this stipulation, defendant now moves to continue the status conference until April 21,

 3 2021, and to exclude time between January 27, 2021, and April 21, 2021, under Local Code T4.

 4          3.      The parties agree and stipulate, and request that the Court find the following:

 5                  a)      The government has represented that the discovery associated with this case

 6          includes cell phone extractions, investigative reports, photographs and media evidence, and

 7          more. All of this discovery has been either produced directly to counsel and/or made available

 8          for inspection and copying.

 9                  b)      Counsel for defendant desires additional time consult with his client, review the

10          discovery and conduct independent investigation, and pursue plea negotiations and potential

11          resolution of his client’s case.

12                  c)      Counsel for defendant believes that failure to grant the above-requested

13          continuance would deny him/her the reasonable time necessary for effective preparation, taking

14          into account the exercise of due diligence.

15                  d)      The government does not object to the continuance.

16                  e)      Based on the above-stated findings, the ends of justice served by continuing the

17          case as requested outweigh the interest of the public and the defendant in a trial within the

18          original date prescribed by the Speedy Trial Act.

19                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

20          et seq., within which trial must commence, the time period of January 27, 2021 to April 21,

21          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

22          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

23          of the Court’s finding that the ends of justice served by taking such action outweigh the best

24          interest of the public and the defendant in a speedy trial.

25          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28          IT IS SO STIPULATED.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00181-DAD-BAM Document 40 Filed 01/19/21 Page 4 of 4


 1

 2
     Dated: January 14, 2021                            MCGREGOR W. SCOTT
 3                                                      United States Attorney
 4
                                                        /s/ JUSTIN J. GILIO
 5                                                      JUSTIN J. GILIO
                                                        Assistant United States Attorney
 6

 7
     Dated: January 14, 2021                            /s/ MARK COLEMAN
 8                                                      MARK COLEMAN
 9                                                      Counsel for Defendant
                                                        DILLON JOHNSON
10

11

12                                               ORDER

13         IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 14,

14 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18

15 U.S.C.§ 3161(h)(7)(A), B(iv).

16 IT IS SO ORDERED.

17     Dated:    January 19, 2021                        /s/ Barbara   A. McAuliffe         _
18                                                UNITED STATES MAGISTRATE JUDGE

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         4
30    PERIODS UNDER SPEEDY TRIAL ACT
